Citation Nr: 0925638	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  07-20 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess 
of 10 percent disabling for service-connected residuals of 
injury left hand.  

2.  Entitlement to an earlier effective date, prior to May 
22, 2006, for a 10 percent disabling evaluation of service-
connected residuals of injury left hand.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for gastroesophageal 
reflux disorder (GERD).

5.  Entitlement to service connection for hearing loss. 

6.  Entitlement to service connection for exposure to 
chemicals.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to April 
1993, and was awarded inter alia a Kuwait Liberation Medal 
for his service in the Southwest Asia theater of operations.  
The Veteran has no awards or medals to indicate that he 
served in combat, and there is no evidence in his service 
personnel records to indicate that he served in combat.  He 
served in Southwest Asia from October 7, 1990, to April 3, 
1991.    

This appeal comes before the Board of Veterans' Appeals 
(Board) from November 2006 and September 2007 rating 
decisions of the Department of Veterans Affairs (VA), North 
Little Rock, Arkansas, Regional Office (RO), which granted 
service connection for residuals of injury left hand, and 
assigned a 10 percent evaluation, effective May 22, 2006; 
denied service connection for hypertension, GERD, hearing 
loss, exposure to chemicals, residuals of left and right eye 
injuries, a left knee injury, and PTSD.  The Veteran 
disagreed with his evaluation for residuals of injury left 
hand; and the denial of service connection for hypertension, 
GERD, hearing loss, exposure to chemicals, and PTSD; and 
subsequently perfected appeals.  

The Veteran did not perfect appeals for the denial of service 
connection for residuals injury, left eye; residuals injury, 
right eye; and left knee injury; or the denial of a non-
service-connected pension.  He was subsequently granted a 
non-service-connected pension in a November 2008 rating 
decision.  

In February 2009, the Veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is of record and has been reviewed.

Following the hearing, the Veteran submitted additional 
evidence along with a waiver of initial RO consideration.      

The issues of entitlement to an increased initial evaluation 
in excess of 10 percent disabling for service-connected 
residuals of injury left hand, and entitlement to an earlier 
effective date, prior to May 22, 2006, for a 10 percent 
disabling evaluation of service-connected residuals of injury 
left hand, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) are 
negative for complaints, treatment, and diagnoses of 
hypertension; hypertension was not exhibited within the first 
post-service year; and there is no objective evidence 
relating hypertension to his active service or any incident 
therein.     

2.  Although the Veteran's STRs contain a complaint of 
epigastric pain in-service, the Veteran was not diagnosed 
with GERD in-service; and there is no objective evidence 
relating GERD to his active service or any incident therein.  

3.  The Veteran's STRs are negative for complaints, 
treatment, and diagnoses of bilateral hearing loss; 
sensorineural hearing loss was not exhibited within the first 
post-service year; and there is no objective evidence 
relating bilateral hearing loss to his active service or any 
incident therein.   

4.  The Veteran has not claimed or has not been diagnosed 
with a specific disability resulting from his claimed 
exposure to chemicals during his active duty service.

5.  The medical evidence does not reflect a diagnosis of 
PTSD.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, and hypertension may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  

2.  GERD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2008).  

3.  Bilateral hearing loss was not incurred in or aggravated 
by service, and sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4. Exposure to chemicals is not a disability for which 
service connection can be granted.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 4.1 (2008); see also 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

5.  The criteria for the establishment of service connection 
for PTSD are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008); see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Service Connection Claims for Hypertension, GERD, Hearing 
Loss, Exposure to Chemicals, and PTSD

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA duty to notify was satisfied by June 2005, June 
2006, August 2006, and June 2007 letters.  These letters 
fully addressed all three notice elements; informed the 
Veteran of what evidence was required to substantiate his 
service connection claims; and of the Veteran's and VA's 
respective duties for obtaining evidence.  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  In June 2006 and June 2007 
attachments to notice letters, the RO also advised the 
Veteran as to how disability ratings and effective dates are 
awarded, as required in Dingess.  See 19 Vet. App. at 486.  

VA also has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting the Veteran in 
the procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains STRs, service personnel records, other records from 
the Army, VA medical records, private treatment records, a 
formal finding of the lack of information to verify the 
Veteran's claimed stressor from the U.S. Army and Joint 
Services Records research Center (JSRRC), and statements 
submitted by or on behalf of the Veteran, including 
statements from his wife, his mother, and his commander while 
he served in Southwest Asia.  The Veteran requested and was 
provided a hearing before the undersigned Veterans Law Judge 
in February 2009.  As noted, a copy of the hearing transcript 
is of record and has been reviewed.  The Veteran was also 
provided and underwent VA examinations regarding his service 
connection claims for hypertension, bilateral hearing loss, 
and PTSD.  Significantly, the record does not otherwise 
indicate any additional obtainable evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Service Connection Claims for Hypertension, 
GERD, Hearing Loss, Exposure to Chemicals, and PTSD

General Service Connection Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If 
a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  

Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, hypertension, 
and psychoses, when such disease is manifested to a 
compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Furthermore, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Hypertension Claim

The Veteran seeks service connection for hypertension, which 
he maintains is related to his active service.  

On review of the record, the Board finds that service 
connection for hypertension is not warranted.  The medical 
evidence of record indicates that the Veteran is currently 
diagnosed with essential hypertension as early as October 
2006, meeting the threshold requirement for service 
connection.  See Brammer, 3 Vet. App. at 225.  See also 
October 2006 VA Examination Report.  Although the Veteran has 
been diagnosed with hypertension, there is no true indication 
that his disability is associated with service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  In this regard, the 
record contains no complaints, treatment, or diagnoses of 
hypertension during his active military service.

There is also no evidence of hypertension within the first 
post-service year.  See 38 C.F.R. §§ 3.307, 3.309 (2008).  In 
fact, the first indication of hypertension is reflected in a 
February 2006 General Medicine Assessment Note from Arkansas 
rehabilitation Services and the October 2006 VA Examination 
Report, dated approximately thirteen years post-service.  
Evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Further, there is no evidence of a nexus between the 
Veteran's hypertension and his service.  In fact, the claims 
folder contains a negative medical nexus opinion.  In this 
regard, the Veteran underwent a compensation and pension 
(C&P) examination at the Little Rock VAMC in May 2007.  The 
examiner after review of the Veteran's claims file and 
physical examination, diagnosed essential hypertension and 
opined that "the Veteran's present hypertension [did not 
have] its origin while [the Veteran was in] the military."  
The examiner based his opinion on "multiple blood pressure 
readings throughout [the Veteran's] military tour-of-duty 
that were basically normal with repeated testing."  The 
examiner also noted that the Veteran "had one blood pressure 
elevation at the time of pain in 1991 which is considered a 
normal physiologic response."  The examiner also noted that 
the Veteran's "blood pressure was well-controlled throughout 
[his] military tour-of-duty without evidence of labile 
hypertension or sustained hypertension which would explain 
his hypertension on this date."  The Veteran has not 
provided a medical nexus opinion to the contrary, and the 
evidence of record fails to reveal evidence showing a 
relationship between the Veteran's current hypertension and 
his service.  

In sum, the Board finds the only evidence relating the 
Veteran's hypertension to service is the Veteran's own 
statements.  The Board notes that the Veteran is competent to 
describe high blood pressure symptomatology.  See Layno, 6 
Vet. App. at 469.  However, the Veteran's opinion, as to a 
medical matter, is without probative value because he, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See, e.g., Routen, 10 Vet. App. at 186; Espiritu, 
2 Vet. App. at 494-95.

For the reasons discussed above, the Board concludes that 
hypertension was not incurred in or aggravated by service, 
and may not be presumed to have been 
incurred therein.  The benefit-of-the-doubt doctrine has been 
considered; however, as the preponderance of the evidence is 
against the claim, it is inapplicable in the instant appeal.  
38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 54.   

GERD Claim

The Veteran also seeks service connection for GERD, which he 
maintains is related to his active service.  On review of the 
record, the Board finds that service connection for GERD is 
not warranted.  

The evidence of record indicates that in November 1992 the 
Veteran complained of constant epigastric pain for the past 
three months, and was assessed with gastritis.  See November 
1992 Emergency Care and Treatment Report.  There are no other 
treatment records in-service containing complaints, 
treatment, or diagnoses of any gastrointestinal disabilities.  

Post-service, the Veteran sought treatment for upper 
abdominal pain which he claimed experiencing for the "last 
several years on an intermittent basis."  He was assessed 
with upper abdominal pain, intermittent nausea, vomiting, 
dyspepsia, and a past history of peptic ulcer disease.  See 
June 1997 Consultation Report, Rebsamen Regional Medical 
Center.  A June 1997 Endoscopy Report revealed moderate 
erosive duodenitis involving duodenal bulb (inflammation of 
the small intestine).  

Further, during the Veteran's October 2006 VA hand, thumb, 
and fingers examination, he complained of symptoms of 
heartburn, indigestion, dysphasia, nausea, vomiting, and 
hematemesis, and was assessed with GERD.  However, an October 
2006 x-ray of the upper gastrointestinal system was 
unremarkable with no definite hiatal hernia or GERD 
demonstrated.  See October 2006 VA UGI X-Ray Report, Little 
Rock VAMC.  A firm diagnosis of GERD is not demonstrated by 
the medical evidence.

Regardless, even assuming the Veteran had a current diagnosis 
of GERD meeting the threshold criteria for service 
connection, as noted, besides a November 1992 notation of 
gastritis, the evidence of record indicates no other STRs 
containing complaints, treatment, or diagnoses of any 
gastrointestinal disabilities, to include GERD.  Further, 
post-service, the first indication of any gastrointestinal 
complaints or treatment is reflected in a June 1997 
Consultation Report from Rebsamen Regional Medical Center, 
dated approximately four years post-service.  Evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

There is also no evidence of a nexus between the Veteran's 
GERD and his service      

The Board acknowledges that, to date, VA has not provided the 
Veteran an examination or sought a medical opinion with 
respect to his service connection claim for GERD.  However, 
in light of the uncontroverted facts, the Board finds that 
the evidence, which indicates that he was not diagnosed with 
GERD in-service, did not seek treatment for any 
gastrointestinal symptoms until many years after service, and 
does not have any recurrent or persistent symptoms of a 
disability, an examination is unnecessary to decide this 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) 
(citing 38 U.S.C.A. § 5103A(d), 38 C.F.R. § 3.159(c)(4)).  

For the reasons discussed above, the Board concludes that 
GERD was not incurred in or aggravated by service.  The 
benefit-of-the-doubt doctrine has been considered; however, 
as the preponderance of the evidence is against the claim, it 
is inapplicable in the instant appeal.  38 U.S.C.A. § 
5107(b); see also Gilbert, 1 Vet. App. at 54.   

Hearing Loss Claim

The Veteran is also seeking service connection for hearing 
loss, which he maintains is related to his active service.  

In cases where a hearing loss disability is claimed, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

Here, the Veteran contends that he was exposed to loud 
artillery noise in-service while serving in the artillery.  
His DD-214 shows that his military occupational specialty was 
a cannon crew member.  Although the Board finds the Veteran 
both competent to describe his symptomatology in-service and 
credible in that his claimed noise exposure is consistent 
with his military occupational specialty to establish noise 
exposure in-service, the preponderance of the evidence is 
against the Veteran's service connection claim for hearing 
loss.     

As noted, service connection requires medical evidence of a 
current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond, 12 Vet. App. at 346; Hickson, 12 
Vet. App. at 253.

Under the laws administered by the VA, there is a current 
hearing loss disability, as reflected in a May 2007 VA Audio 
Examination Report, since the auditory threshold in 
frequencies 3000 and 4000 Hertz are 40 decibels or greater 
bilaterally.  See 38 C.F.R. § 3.385.  The threshold for 
normal hearing is from 0 to 20 decibels.  The higher 
threshold levels indicate hearing loss as defined by 
38 C.F.R. § 3.385.

The Veteran's STRs contain numerous audiogram results, which 
are also outlined in the May 2007 VA Audio Examination 
Report.  In the Veteran's February 1989 Enlistment 
Examination Report, pure tone thresholds, in decibels, were 
as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
10
20
20
10
15
LEFT
---
---
---
25
30
10

In a June 1991 Audiogram Report, the examiner indicated that 
the Veteran was routinely exposed to hazardous noise.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
10
5
35
50
40
LEFT
30
20
15
75
60
25

In a July 1991 Audiological Evaluation Report, the examiner 
diagnosed the Veteran with mild high frequency sensorineural 
hearing loss in his left ear, and noted that he should wear 
ear protection.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
25
20
10
15
20
20
LEFT
15
15
10
35
45
20

In a November 1992 Audiogram Report, the examiner indicated 
that the Veteran was routinely exposed to hazardous noise.  
Pure tone thresholds, in decibels, were as follows:






HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
5
---
20
30
10
LEFT
---
5
---
20
30
10

In the Veteran's January 1993 Separation Examination Report, 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
5
10
20
10
30
LEFT
---
5
---
20
30
10

Post-service, in May 2007, the Veteran underwent a VA 
examination at the Little Rock VAMC, in which the examiner 
provided an opinion as to whether the Veteran's current 
hearing loss disability was related to his service, including 
explanation of the Veteran's in-service audiogram results.  
The examiner noted that the Veteran was exposed to noise 
post-service while working in a factory for three years, and 
was also exposed to recreational noise.  After review of the 
Veteran's claims file, notation of all audiogram results in-
service, and upon audiological examination, the examiner 
opined that the Veteran's "hearing loss noted on this date 
is not likely related to his military service."  The 
examiner based her opinion on the fact that a comparison of 
the Veteran's audiogram results upon entry and exit did not 
note significant changes in threshold.  The examiner also 
noted that the Veteran's July 1991 Audiogram Report did not 
substantiate the hearing loss indicated in the June 1991 
Audiogram Report, implying that the June 1991 Audiogram 
Report was an anomaly.  The Veteran has offered no nexus 
opinion to the contrary, and the evidence of record does not 
reveal that the Veteran's current hearing loss disability is 
related to service.  See May 2007 VA Audio Examination 
Report.

There is also no evidence of bilateral sensorineural hearing 
loss within the first post-service year.  See 38 C.F.R. §§ 
3.307, 3.309 (2008).  In fact, the first indication of 
hearing loss is reflected in the May 2007 VA Audio 
Examination Report, dated approximately fourteen years post-
service.  Evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In sum, the Board finds the only evidence relating the 
Veteran's bilateral hearing loss to service is the Veteran's 
own statements.  The Board notes that the Veteran is 
competent to describe his bilateral hearing loss 
symptomatology.  See Layno, 6 Vet. App. at 469.  However, the 
Veteran's opinion, as to a medical matter, is without 
probative value because he, as a layperson, is not competent 
to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See, e.g., Routen, 10 Vet. App. at 186; 
Espiritu, 2 Vet. App. at 494-95.

For the reasons discussed above, the Board concludes that 
bilateral hearing loss was not incurred in or aggravated by 
service, and bilateral sensorineural hearing loss may not be 
presumed to have been incurred therein.   

Exposure to Chemicals Claim

The Veteran also seeks service connection for exposure to 
chemicals while he served in Southwest Asia.  

In an August 2006 VCAA notice letter, the RO requested that 
the Veteran provide the names of the chemicals he was exposed 
to and the disabilities he claims as a result of such 
exposure.  The Veteran did not provide such information.

Service connection is granted to compensate for a loss of 
earning capacity due to some incident or result of military 
service - the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-
service incident has resulted in a disability.  In the 
absence of proof of a disability, there is no valid claim 
presented.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Under the laws administered by the VA, a "disability" is 
generally an "impairment in earnings capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations."  38 C.F.R. § 4.1; see Davis v. Principi, 
276 F.3d 1341 (Fed. Cir. 2002) ((Citing with approval VA's 
definition of "disability" in 38 C.F.R. § 4.1 and 
"increase in disability" in 38 C.F.R. § 3.306(b)); Felden 
v. West, 11 Vet. App. 427 (1998); see also Leopoldo v. Brown, 
4 Vet. App. 216 (1993) (A "disability" is a disease, 
injury, or other physical or mental defect."); Ferenc v. 
Nicholson, 20 Vet. App. 58 (2006) (Discussing the distinction 
in the terms "compensation," "rating," and "service 
connection" as although related, each having a distinct 
meaning as specified by Congress).

In this case, the Veteran has not claimed or has been 
diagnosed with a disability as a result of exposure to 
chemicals in Southwest Asia.  Congress specifically limits 
entitlement for service connected disease or injury to cases 
where incidents have resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim for service connection.  See Brammer, 3 Vet. App. 
at 225.  Thus, in this case, without a claimed disability and 
evidence of a current clinical diagnosis of such disability, 
direct service connection for exposure to chemicals must be 
denied.

PTSD Claim

The Veteran is also seeking service connection for PTSD, 
which he maintains was incurred in-service from stressors 
incurred while the Veteran served in Southwest Asia.  
Specifically, the Veteran claims that his PTSD is a result of 
seeing burning bodies while serving as a vehicle driver and 
getting lost "behind enemy lines" with his commander and 
encountering enemy fire.  See October 2007 Hand-Written 
Statement by the Veteran; March 2008 "Statement in Support 
of the Claim," VA 21-4138; February 2009 Board Hearing 
Transcript.    

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).
Section 3.304(f) also provides that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may 
establish the occurrence of the claimed in-service stressor.  
See also 38 U.S.C.A. 
§ 1154(b); Cohen v. Brown, 10 Vet. App. 128 (1997).

A PTSD diagnosis must be established in accordance with 
38 C.F.R. § 4.125(a), which mandates that for VA purposes, 
all mental disorders must conform to the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (American Psychiatric 
Association 4th ed. 1994) (DSM-IV).  In this regard, the 
Board notes that the Court of Appeals for Veterans Claims 
(Court) has taken judicial notice of the mental health 
profession's adoption of the DSM-IV in the May 1994 first 
printing as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  Specifically, the Court took 
notice of the change from an objective "would evoke . . . in 
almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g. 
whether a person's exposure to a traumatic event and response 
involve intense fear, helplessness, or horror).  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 
128, 140-41 (1997).

In this case, the Board initially notes that the Veteran's 
STRs are negative for any complaints, diagnoses, or treatment 
of PTSD or any other psychiatric disabilities.

Further, post-service, the Veteran was treated for and 
variously diagnosed with PTSD by history, bipolar disorder, 
mood disorder not otherwise specified, rule out major 
depressive disorder, rule out bipolar disorder, rule out 
antisocial personality disorder, alcohol dependence, 
marijuana dependence, depressive symptoms without psychosis, 
and adjustment disorder with anxiety.  See February 2006 
Mental Health Assessment Report, Arkansas Rehabilitation 
Services; March 2007 Medication Management Note, Little Rock 
VAMC; April 2007 Mental Health Clinic Consult Note; November 
2007 VA Examination Report; February 2008 Psychiatric 
Admission Evaluation Note; February 2008 Psychiatric Consult 
Note; March 2008 Medication Management Note; April 2008 
Medication Management Note.  Although the Veteran was 
diagnosed with PTSD by history, the Board notes that such 
diagnosis is the result of merely relying on the 
unsubstantiated statements of the Veteran regarding his 
exposure to stressors while in Southwest Asia.  The Court of 
Appeals for Veterans Claims has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value. See, e.g., Reonal v. Brown, 
5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 
389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).

Congress specifically limits entitlement for service 
connected disease or injury to cases where incidents have 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  See Brammer, 3 Vet. App. at 225.  Thus, in this 
case, without evidence of a current clinical diagnosis, 
direct service connection for PTSD must be denied.

Even if the Veteran had a current diagnosis of PTSD, the 
criteria for PTSD service connection also requires credible 
supporting evidence that a claimed in-service stressor 
actually occurred, and medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Review of the claims file is negative for credible supporting 
evidence the Veteran's claimed in-service stressors actually 
occurred.  As noted, the Veteran claims that his PTSD is a 
result of seeing burning bodies while serving as a vehicle 
driver and getting lost "behind enemy lines" with his 
commander and encountering enemy fire.  See October 2007 
Hand-Written Statement by the Veteran; March 2008 "Statement 
in Support of the Claim," VA 21-4138; February 2009 Board 
Hearing Transcript.  In this regard, in September 2007, the 
JSRRC issued a formal finding of a lack of information 
required to corroborate the Veteran's stressors.  See 
September 2007 JSRRC Memorandum.  The Board has also 
considered a statement from the Veteran's commander (retired 
Major J.H.M.) in Southwest Asia.  J.H.M. stated that the 
Veteran "was a superb driver, and endured many hazardous 
situations, spent long hours on the road and was deprived of 
much sleep," and that "the sights and combat situations had 
profound affect on many who served."  See October 2007 Type-
Written Statement from J.H.M.  However, such statement merely 
indicates that the Veteran endured "hazardous situations" 
without elaboration, and does not offer support of the 
Veteran's claimed in-service stressors.  Beyond the Veteran's 
statements, there is no evidence that he endured such 
stressors in-service.          

The Board acknowledges the Veteran's claim that the November 
2007 VA PTSD Examination Report contains ambiguous findings 
and a request for a contemporaneous "Mississippi Combat Test 
for Vietnam Veterans examination for PTSD."  The Board finds 
that such a request does not relate to the Veteran who is a 
Persian Gulf War Veteran, and for VA purposes, all mental 
disorders must conform to the DSM-IV.  Regardless, the Board 
declines such request for the reasons discussed above.   

In sum, without a current PTSD diagnosis related to a 
verified in-service stressor, service connection for PTSD 
must fail.  As such, there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
Veteran's claim that would give rise to a reasonable doubt in 
favor of the Veteran.  Therefore, the benefit-of-the-doubt 
rule is not applicable, and the appeal is denied.  See 38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for GERD is denied.
  
Entitlement to service connection for hearing loss is denied. 

Entitlement to service connection for exposure to chemicals 
is denied.

Entitlement to service connection for PTSD is denied.


REMAND

A determination has been made that additional development is 
necessary in the current appeals for entitlement to an 
increased initial evaluation in excess of 10 percent for 
service-connected residuals of injury left hand, and 
entitlement to an earlier effective date, prior to May 22, 
2006, for a 10 percent disabling evaluation of service-
connected residuals of injury left hand, as well as the 
compliance by VA of outstanding procedural requirements.  
Accordingly, further appellate consideration will be deferred 
and this case is remanded to the RO for action as described 
below.

Increased Initial Evaluation Claim

Review of the record reveals that the Veteran last underwent 
a VA examination of the "hand, thumb, and fingers" in 
October 2006, and the record contains subsequent statements 
from the Veteran to the effect that his residuals of injury 
to left hand disability has worsened.  Thus, the Board finds 
that a more contemporaneous VA examination is needed in order 
to assess the current severity of the Veteran's service-
connected residuals of injury left hand disability.  The 
fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination that considers prior 
medical examinations and treatment in order to conduct a 
complete evaluation of the veteran's claim.  38 C.F.R. § 4.2 
(2008).  Where further evidence, or clarification of the 
evidence, is needed for proper appellate decision-making, a 
remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2008).

During the October 2006 examination, the examiner noted that 
in 2005 a hand surgeon diagnosed the Veteran with cubital 
tunnel syndrome and nerve conduction studies showed sensory 
ulnar neuropathy (see also October 2005and November 2005 
Private Treatment Reports, MBH Knee and Sports).  Upon 
physical examination, the examiner noted sensory loss to 
monofilament testing and an ulnar nerve distribution over the 
fourth and fifth fingers of the left hand.  The examiner 
assessed residuals of injury to left hand with severance of 
flexor tendon to fifth finger and residual disability as 
outlined.  See October 2006 VA Hand, Thumb, and Fingers, 
Examination Report.  Based on such findings, it is unclear 
whether the Veteran meets the criteria under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8516 (Paralysis of the Ulnar 
Nerve).  Thus, the examiner of the contemporaneous 
examination should fully discuss the Veteran's ulnar 
neuropathy symptomatology and whether the Veteran meets the 
criteria as laid out in Diagnostic Code 8516.   

Early Effective Date Claim

As noted, in a November 2006 rating decision, the RO granted 
service connection for residuals of injury, left hand, and 
assigned a 10 percent evaluation, effective May 22, 2006.

In the Veteran's "Statement in Support of Claim" (VA Form 
21-4138), received January 2007, the Veteran indicated that 
he disagreed with "the effective date" of his service-
connected left hand disability.  The Board construes this 
statement as a timely notice of disagreement with the RO's 
November 2006 rating decision establishing an effective date 
of May 22, 2006 for the 10 percent evaluation of the 
Veteran's service-connected residuals of injury, left hand.
 
Upon further review of the evidence of record, the Board 
notes that there is no indication that the RO took further 
action after receiving the Veteran's January 2007 notice of 
disagreement with the November 2006 rating decision 
establishing an effective date of May 22, 2006 for the 10 
percent evaluation of the Veteran's service-connected 
residuals of injury, left hand.  In other words, the RO has 
not issued a Statement of the Case (SOC) as required by 38 
C.F.R. § 19.29 and Manlincon v. West, 12 Vet. App. 238 (1999) 
(holding that where a notice of disagreement is filed, but a 
SOC has not been issued, the Board must remand the claim so 
that a SOC may be issued).        

Accordingly, the case is REMANDED for the following action:

1.  Since the Veteran filed a timely 
notice of disagreement with the RO's 
November 2006 rating decision 
establishing an effective date of May 
22, 2006 for the 10 percent evaluation 
of the Veteran's service-connected 
residuals of injury, left hand, the RO 
should provide the Veteran and his 
representative with a Statement of the 
Case and notification of his appeal 
rights as required by 38 C.F.R. § 19.29 
and Manlincon, 12 Vet. App. 238.  If he 
perfects an appeal as to such claim, 
return the case to the Board in 
accordance with the usual appellate 
procedures. 

2.  The Veteran should also be afforded 
a VA examination to determine the 
extent and severity of his service-
connected residuals injury to left hand 
disability, to include ulnar neuropathy 
of the fourth and fifth fingers of the 
left hand.  Specifically, the VA 
examiner should determine: (a) whether 
the Veteran has favorable or 
unfavorable ankylosis, and the fingers 
affected,  as outlined under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5216-5223 
(Evaluation of Ankylosis or Limitation 
of Motion of Single or Multiple Digits 
of the Hand, Note (3));  (b) if there 
is limitation of motion of the thumb of 
the left hand; (c) whether the Veteran 
has moderate or severe incomplete 
paralysis of the ulnar nerve, or 
complete paralysis, as outlined in 
38 C.F.R. § 4.124a, Diagnostic Code 
8516.  The examiner should also 
describe any symptomatology related to 
the ulnar neuropathy of the fourth and 
fifth fingers of the left hand.        

A complete rationale should be provided 
for any opinion.  The claims file 
should be made available to the 
examiner for review, as well as copies 
of 38 C.F.R. § 4.71a, Diagnostic Codes 
5216-5223 (Evaluation of Ankylosis or 
Limitation of Motion of Single or 
Multiple Digits of the Hand, Note (3)), 
and 38 C.F.R. § 4.124a, Diagnostic Code 
8516 (Paralysis of Ulnar Nerve).  The 
entire claims file must be reviewed by 
the examiner in conjunction with each 
examination and the reports should 
state that such review has been 
accomplished.

3.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's increased 
initial evaluation claim for residuals 
of injury left hand, taking into 
account any newly obtained evidence.  
If the benefit on appeal remains 
denied, the Veteran should be provided 
with a Supplemental Statement of the 
Case as to the issues remaining on 
appeal, and afforded a reasonable 
period of time within which to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so informed.  The purpose of this REMAND is to ensure 
compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 failure 
to cooperate by 
not attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


